Case 1:19-mj-00430-MSN Document 13 Filed 10/10/19 Page 1 of 1 PagelD# 31

AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing

 

UNITED STATES DISTRICT COURT

 

for the
United States of America )
v. )
KWASHIE SENAM ZILEVU Case No. 1:19-m490
Defendant )

WAIVER OF A PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.

~

Date: 10/09/2019 Soran ele ——

endant’s signature

 

/s/ Christopher E. Brown

 

Signature of defendant's attorney

Christopher E. Brown, VSB 39852

Printed name and bar number of defendant's attorney

 

526 King St. Suite 213
Alexandria, VA 22314

 

Address of defendant's attorney

cbrown @brownfirmplic.com

 

E-mail address of defendant's attorney

703-924-0223

Telephone number of defendant's attorney

 

703-997-2362

FAX number of defendant’s attorney

a cc [Reset

 
